FILED 

                                                                JUNE 24, 2014 

                                                         In the Office of the Clerk of Court 

                                                       W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                          )         No. 32157-6-111
                                              )
                     Respondent,              )
                                              )
              v.                              )         PUBLISHED OPINION
                                              )
JOSHUA EMANUEL HOWARD,                        )

                                              )

                     Appellant.               )


      LAWRENCE-BERREY, J. -        Joshua Howard attempted to shoot his wife in the

presence of their children. A jury found Mr. Howard guilty of one count of attempted

first degree murder, one count of first degree assault, and one count of unlawful

possession of a firearm. Because the same criminal conduct supported the attempted first

degree murder and the first degree assault convictions, the trial court merged the

convictions. Accordingly, the court sentenced Mr. Howard for the attempted first degree

murder conviction, with a firearm enhancement and with a domestic violence aggravating

factor. In a separate order not referenced or attached to the judgment and sentence, the

court dismissed the first degree assault conviction, but stated that the conviction would be

reinstated ifthe attempted murder conviction was vacated on appeal.
No. 32I57-6-III
State v. Howard


       Mr. Howard appeals. He contends that the trial court's order violated double

jeopardy protections by recognizing the potential validity of the vacated first degree

assault conviction. He also challenges the imposition of a lifetime no contact order with

his children. Finding that the trial court order violated double jeopardy and there is an

inadequate factual basis for the lifetime no contact order, we remand so that the trial court

can vacate the first order and reconsider the lifetime no contact order with Mr. Howard's

biological children.

                                          FACTS

       Lorrie Howard and Mr. Howard met in 2006 and were married in 2008. Ms.

Howard described the relationship as "off and on." Report of Proceedings (RP) at 46. In

June 2012, Ms. Howard and her eight children moved to Tacoma in an attempt to move

on from the relationship. Still, Ms. Howard allowed Mr. Howard to come to the house

and help with chores and child care. At the time of the incident, the children's ages

ranged between 11 years old and 10 months old; Mr. Howard is the biological father of

the youngest four children.

       On July 5, Mr. Howard was at Ms. Howard's residence. The couple argued, and

Ms. Howard asked Mr. Howard to leave. Later that night, when Ms. Howard returned

from work, Mr. Howard was still at the home. Ms. Howard was worried about Mr.



                                             2

No. 32157-6-111
State v. Howard


Howard's presence in the home and avoided confronting him. She took her children into

her room to sleep and told them that if Mr. Howard did not leave, they would leave.

       The next morning, Mr. Howard was still in the home. Ms. Howard instructed the

children to get dressed and ready to leave. The children followed Ms. Howard's

instructions and waited outside on the porch. Meanwhile, Mr. Howard was pacing around

the home and was crying. Ms. Howard was scared and felt like Mr. Howard was trying to

fight with her. Mr. Howard followed Ms. Howard into the upstairs bedroom and told her

that he thought they needed a divorce. As she began to walk back down the stairs, Mr.

Howard told Ms. Howard that he loved her but she had to die. Ms. Howard heard the

sound of a gun being cocked. She turned around and saw Mr. Howard pointing a gun at

her.

       Ms. Howard ran down the stairs. About halfway down, she heard a gunshot. She

continued to run out of the house, toward her neighbor's house. Her children were on the

front porch screaming and crying. Ms. Howard sought to lead Mr. Howard away from the

children, who were on the front porch screaming and crying. Ms. Howard saw her

neighbor and the neighbor's daughter watching from a window in their home.




                                           3

No. 32157-6-III
State v. Howard


       Ms. Howard fell to the ground in the yard when she realized that she could not get

away. According to Ms. Howard, Mr. Howard walked up to Ms. Howard, held the gun

two feet from her face, and pulled the trigger. The gun misfired and did not discharge.

Ms. Howard grabbed the gun and managed to get it away from Mr. Howard. Mr. Howard

ran away.

       Eleven-year-old N.R. testified that she was holding her 10-month-old sister when

she saw Mr. Howard pull out a gun in the stairwell. She heard the gun fire before Ms.

Howard ran out of the house. However, she did not see the incident in the yard because

she ran to a neighbor's house for help.

       Twelve-year-old D.R. was outside when he heard a gunshot and saw his mother

run out of the house. D.R. and eight-year-old N.D. said Mr. Howard walked toward their

mother as she lay on the ground. They saw Mr. Howard point the gun at Ms. Howard's

face. D.R. also testified that he saw Mr. Howard's finger moving back and forth, as ifhe

was pulling the trigger.

       According to the responding officer's testimony, Ms. Howard and her children

were waiting outside the house when he and other officers arrived. Several of the

children were still crying and Ms. Howard seemed to be in shock. Ms. Howard gave the




                                            4

No. 32 I 57-6-III
State v. Howard


gun to the officers. Later, forensic investigators recovered a bullet from the bullet hole at

the bottom of the stairs.

       The State charged Mr. Howard by amended information with one count of

attempted first degree premeditated murder, one count of first degree assault, and one

count of unlawful possession of a firearm. The attempted murder and assault charges

both included a firearm enhancement and a domestic violence aggravating factor.

       A jury found Mr. Howard guilty of one count of attempted first degree murder, one

count of first degree assault, and one count of unlawful possession of a firearm. The jury

also returned a special verdict to the firearm enhancement and the domestic violence

aggravating factor, finding that the crime was one of domestic violence that occurred

within the sight or sound of the minor children.

       At sentencing, the trial court issued an order entitled "Order Re: Sentencing."

Clerk's Papers (CP) at 91. In the order and in its oral ruling, the court recognized that the

same factual basis was alleged for both the attempted murder charge and the assault

charge. The court found that entering a judgment on both offenses would violate double

jeopardy. Thus, the court merged the lesser crime of first degree assault into the greater

crime of attempted first degree murder. Accordingly, the court vacated the assault




                                             5

No. 32 I 57-6-III
State v. Howard


conviction, but in the order wrote that the lesser charge would be reinstated if the

attempted first degree murder charge is vacated on appeal.

       The judgment and sentence did not include the first degree assault conviction.

Instead, it listed the current offenses as attempted first degree murder and unlawful

possession of a firearm. Based on these two convictions, the firearm enhancement, and

domestic violence aggravating factor, the court imposed an exceptional sentence totaling

420 months of confinement.

       Mr. Howard appeals. He contends that the trial court violated double jeopardy

protections by issuing a sentencing order that recognized the validity of his first degree

assault conviction, even though the conviction was vacated. Mr. Howard also challenges

the imposition of a lifetime no contact order pertaining to his biological children.

                                        ANALYSIS

       Double Jeopardy. Issues of double jeopardy are questions of law reviewed de

novo. State v. Womac, 160 Wn.2d 643,649, 160 P.3d 40 (2007). The double jeopardy

clause of the United States Constitution and the Washington Constitution prohibit the

imposition of multiple punishments for the same criminal conduct. State v. Turner, 169

Wn.2d 448, 454,238 P.3d 461 (2010). In instances where ajury finds a defendant guilty

of multiple counts for the same conduct, the trial court does not violate double jeopardy



                                              6

No. 32157-6-III
State v. Howard


protections if it enters a judgment and sentence referring to only the greater charge. Id. at

462. The court H' should enter a judgment on the greater offense only and sentence the

defendant on that charge without reference to the verdict on the lesser offense." Id. at

463 (quoting State v. Trujillo, 112 Wn. App. 390,411,49 P.3d 935 (2002)).

       However, a trial court violates double jeopardy by conditionally vacating the

conviction for the lesser offense with the direction that the conviction remains valid. Id.

at 464. More specifically, "[d]ouble jeopardy prohibits courts from explicitly holding

vacated lesser convictions alive for reinstatement should the more serious conviction for

the same criminal conduct fail on appeal-by means of the judgment, orders, or

otherwise." Turner, 169 Wn.2d at 465. A judgment and sentence must not include any

reference to the vacated sentence either on its face or by reference to an appended order.

Id. at 464.

       Here, the trial court merged the offenses of attempted first degree murder and first

degree assault. The judgment and sentence imposes punishment for the attempted first

degree murder and does not reference the first degree assault either explicitly or by

reference to an appended order. See State v. Fuller, 169 Wn. App. 797, 835,282 P.3d

126 (2012), review denied, 176 Wn.2d 1006 (2013). The judgment and sentence is valid.




                                             7

No. 32l57-6-III
State v. Howard


       Still, the court entered a sentencing order separate from the judgment and sentence.

The order explicitly holds the vacated lesser conviction open for reinstatement if the

greater offense is overturned on appeal. This order violates double jeopardy and must be

vacated. Incidentally, there was no need for the court to issue an order holding the first

degree assault conviction open for reinstatement. The rule remains that "a lesser

conviction previously vacated on double jeopardy grounds can be reinstated following the

appellate reversal of a defendant's more serious conviction based on the same criminal

conduct." Turner, 169 Wn.2d at 465 n.lI.

       We conclude that the trial court's separate sentencing order must be vacated and

remand for the purpose of doing so. The judgment and sentence remains valid.

       No Contact Order. The imposition of crime-related prohibitions is fact specific

and based upon the sentencing judge's in-person appraisal of the trial and the offender.

In re Pers. Restraint ofRainey, 168 Wn.2d 367,374-75,229 P.3d 686 (2010). As such,

we review them under the abuse of discretion standard. Id. at 374. "A court abuses its

discretion if, when imposing a crime-related prohibition, it applies the wrong legal

standard." Id. at 375.




                                             8

No. 32 I 57-6-II1
State v. Howard


       RCW 9.94A.505(8) permits a court to "impose and enforce crime-related

prohibitions" as part of a sentence. A "crime-related prohibition" means "an order of a

court prohibiting conduct that directly relates to the circumstances of the crime for which

the offender has been convicted." RCW 9.94A.030(10). A no contact order is a crime-

related prohibition. Rainey, 168 Wn.2d at 376.

       Sentencing conditions that interfere with a fundamental right must be sensitively

imposed so that they are "reasonably necessary to accomplish the essential needs of the

State and public order." State v. Warren, 165 Wn.2d 17,32,195 P.3d 940 (2008).

Parents have a fundamental liberty interest in the care, custody, and control of their

children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599

(1982). A court may impose a condition on a criminal sentence that restricts a

fundamental right to parent if the condition is reasonably necessary to prevent harm to a

child. State v. Ancira, 107 Wn. App. 650, 654, 27 P.3d 1246 (2001). "Prevention of

harm to children is a compelling state interest, and the State does have an obligation to

intervene and protect a child when a parent's' actions or decisions seriously conflict with

the physical or mental health of the child.'" Id. at 653-54 (footnote omitted) (quoting In

re Welfare ojSumey, 94 Wn.2d 757, 762, 621 P.2d 108 (1980)).




                                             9

No. 32157·6-III
State v. Howard


       Reviewing courts must analyze the scope and duration of no contact orders in light

of the facts in the record. See Rainey, 168 Wn.2d at 378-82. Remand is required when a

reviewing court is unable to determine whether a specific provision or term is reasonably

necessary. Id. at 382.

       In Rainey, the Washington Supreme Court was unable to determine whether the

scope of a lifetime no contact order was reasonably necessary to achieve the State's

interest in protecting a child from her father. Id. at 381·82. The trial court failed to give

express justification for the purpose or length of the order. Id. at 381. The Supreme

Court concluded that the trial court should have addressed Mr. Rainey's argument that a

no contact order would be detrimental to his daughter's interest. Id. at 382. The court

remanded the issue for the sentencing court to address the parameters of the no contact

order under the "reasonably necessary" standard. Id.

       Here, Mr. Howard's judgment and sentence contains a lifetime no contact order

prohibiting personal, verbal, telephonic, written, or third party contact with Ms. Howard

and the eight children. Mr. Howard challenges the no contact order issued for his four

biological children.




                                              10 

No. 32157-6-111
State v. Howard


       The trial court did not give an explanation as to why a lifetime no contact order

was necessary to accomplish the State's interest in protecting Mr. Howard's children,

other than generally recognizing the impact on the children when Mr. Howard discharged

his weapon. Even so, we can discern from the record that a no contact order against Mr.

Howard's children is needed to protect their emotional welfare while they remain young.

The children witnessed the attempted murder of their mother. This action seriously

conflicts with the mental health of the children.

       However, much like Rainey, we cannot discern from the record the reason for a

lifetime no contact order. Mr. Howard did not attempt to harm the children in the assault.

Nor did the State indicate that the no contact order was needed to protect the children

from physical harm. Instead, the facts suggest that the scope of the order may be more

than reasonably necessary to protect the children's long-term welfare. Mr. Howard's

biological children are young and may one day wish to have contact with their father

when they are old enough to make that decision for themselves. Also, the length of Mr.

Howard's sentence will prevent the physical contact Mr. Howard has with his children for

many years. Remand is necessary for the trial court to address the parameters of the no

contact order and sensitively impose a condition that is reasonably necessary to protect

the four biological children.


                                             11 

No. 32157-6-III
State v. Howard


       Statement o(Additional Grounds (or Review (SAG). Mr. Howard raises two issues

in his SAG. First, Mr. Howard contends that the trial court erred by not instructing the

jury that it needed to agree on the act that supported the verdict. While Mr. Howard's

SAG fails to include citations to legal authority or to the record, he is generally arguing

that a unanimity instruction was needed.

       A defendant has a state constitutional right to a unanimous verdict. State v.

Kitchen, 110 Wn.2d 403, 409, 756 P.2d 105 (1988). The right to a unanimous jury

verdict requires that the jury members unanimously conclude that the defendant

committed the criminal act for which he is charged. State v. Petrich, 101 Wn.2d 566,

569,683 P.2d 173 (1984), overruled on other grounds by Kitchen, 110 Wn.2d 403.

Where the evidence indicates that several distinct criminal acts have been committed and

can form the basis of the one count charged, the unanimity rule requires the State to

inform the jury of the criminal act for which the charge is based or, alternatively, the

court must instruct the jury to agree on the specific criminal act. Id. at 572.

       The Petrich unanimity rule is applicable only in situations where the State presents

evidence of "several distinct acts." State v. Handran, 113 Wn.2d 11, 17, 775 P.2d 453

(1989). The rule does not apply where the evidence shows a "continuing course of

conduct." Id. In determining whether the criminal conduct constitutes one continuing


                                              12 

No. 32157-6-II1
State v. Howard


act, we evaluate the facts in a commonsense manner. Id. Evidence that the criminal

conduct occurred at different times and places suggests that several distinct acts occurred.

Id.

       Here, there is no need for a Petrich unanimity instruction. The evidence shows a

continuing course of conduct by Mr. Howard and not several distinct acts. Mr. Howard's

two attempts to kill Ms. Howard occurred in an unbroken sequence of events, at the same

home, and using the same weapon. Mr. Howard's right to a unanimous jury verdict was

not violated.

       Second, Mr. Howard contends that the evidence did not support the premeditation

element of his conviction for first degree murder. We review a challenge to the

sufficiency of the evidence to determine whether any rational trier of fact could have

found the disputed element of the offense beyond a reasonable doubt, after viewing the

evidence in the light most favorable to the State. State v. Pirtle, 127 Wn.2d 628, 643, 904

P.2d 245 (1995).

       "The premeditated intent to cause the death of another is an essential element of

the crime of attempted first degree murder." State v. Barajas, 143 Wn. App. 24, 36, 177

P.3d 106 (2007). Premeditation involves a deliberate formation of and reflection upon

the intent to take a human life and includes the mental process of thinking beforehand,



                                            13 

No. 32157-6-II1
State v. Howard


deliberation, reflection, weighing, or reasoning for a period of time, however short. Id.

(quoting State v. Hoffman, 116 Wn.2d 51, 82-83, 804 P.2d 577 (1991)). Factors relevant

to establish premeditation include motive, procurement of a weapon, stealth, and method

of killing. Pirtle, 127 Wn.2d at 644. "Premeditation may be proved by circumstantial

evidence if substantial evidence supports the jury's finding and inferences from the facts

are reasonable." Barajas, 143 Wn. App. at 36. Statements of the defendant may be

considered when determining whether the defendant acted with premeditation. Id.

       We find sufficient evidence to support the element of premeditation. The record

shows that Mr. Howard thought about his actions before attempting to kill Ms. Howard.

Before confronting Ms. Howard, Mr. Howard paced around the house crying. He told

Ms. Howard that she needed to die. He cocked the gun and fired. He followed her

outside and pointed the gun in her face. He fired the gun in another attempt to kill her.

The jury could find from Mr. Howard's words and actions that he deliberated about

killing Ms. Howard before attempting to kill her. The evidence supports the element of

premeditation.

      Both of Mr. Howard's contentions in his SAG fail.




                                            14 

No. 32 I 57-6-III
State v. Howard


       We affirm the judgment and sentence. Remand is necessary for the trial court to

vacate the improper order. Remand also is necessary for the trial court to reconsider the

scope of the no contact order under the "reasonably necessary" standard, as between Mr.

Howard and his biological children only.




                                                   Lawrence, Berrey, J.

WE CONCUR: 




                t
Brown, A.C.J.




                                            15